Citation Nr: 1603182	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  03-00 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a gastric disability, including a stomach ulcer.

3.  Entitlement to a higher initial rating for dry eyes, evaluated as noncompensable from August 26, 1996 to February 13, 2012 and as 10 percent disabling thereafter.

4.  Entitlement to a certificate for financial assistance in the purchase of an automobile or adaptive equipment.

5.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1954 to January 1956.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Oakland, California.  Jurisdiction of the case is currently with the Oakland RO.

November 1996 rating and January 1999 rating decisions, in part, denied service connection for bronchial asthma and a disability manifested by dry eyes.

A February 2002 rating decision, in part, denied service connection for a hiatal hernia, a gastric disability including a stomach ulcer, and skin cancer.  

In March 2004, the Veteran testified during a hearing at the RO before a Veterans Law Judge who no longer works at the Board.  A transcript of the hearing is of record.  The Veteran as afforded a new hearing with the undersigned in September 2015.

In September 2004, the Board remanded the claims for service connection for a hiatal hernia, a gastric disability including a stomach ulcer, a disability manifested by dry eyes, skin cancer, and bronchial asthma, to the Agency of Original Jurisdiction (AOJ) for further development.  

A May 2011 rating decision granted service connection for bronchial asthma and basal cell carcinoma, and for dry eye, that was assigned an initial noncompensable disability evaluation, effective August 26, 1996.  A March 2015 rating decision assigned a 10 percent rating for the eye disability, effective February 14, 2012.  

A July 2013 rating decision denied entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or adaptive equipment and a TDIU.

The Veteran also appealed an October 1996 eligibility determination of the VA RO Vocational Rehabilitation and Counseling Division that found he did not have an employment handicap and that VA would be unable to provide him rehabilitation services.  In September 2004, the Board separately remanded this matter for further procedural development.  On December 19, 2011, a Vocational Rehabilitation & Education (VRE) counselor advised the Veteran that he was determined to be entitled to Chapter 31 vocational rehabilitation services.  This grants the benefits sought on appeal.

The issue of entitlement to service connection for fibromyalgia, including as due to service-connected leg, ankle, and knee disabilities, was raised in an August 1996 statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); 38 C.F.R. § 3.155 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hiatal hernia and gastric disabilities, an increased initial rating for dry eyes, a certificate for financial assistance for the purchase of an automobile or adaptive equipment, and a TDIU prior to August 17, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since August 17, 2011, the Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for a TDIU have been met since August 17, 2011.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3, 340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

From August 17, 2011, the Veteran meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  His service-connected disabilities include bronchial asthma, right foot, right leg and ankle fracture, left knee, and dry eye disabilities.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since 1996.  He retired in 1996 due, in large measure, to asthma and leg problems.  See September 2015 Board hearing transcript at pages 22-24.

In his February 2012 TDIU claim, the Veteran reported that he was unable to work due to his multiple service-connected disabilities, and that he last worked full time in 1996.  He reported working with computers from 1990 to 1996.  The Veteran had four years of college training, and an associate's degree in counseling that he earned between 1996 and 2000.  

The Veteran had difficulty working in air-conditioned offices that severely affected his asthma disability and that, combined with his leg disabilities, affected his ability to work.  See September 2015 Board hearing transcript at 22.  He retired at 65, when he was eligible for age-related retirement benefits, but retired due to the asthma and leg disabilities, and other non-service-connected disabilities.  Id. 

The Veteran had walking problems that limited his ability to walk a city block without a crutch and used an electric cart provided by VA.  Id. at 24 and August 2013 notice of disagreement. 

In a January 2012 memorandum, the VRE counselor concluded that the Veteran was infeasible for retraining.  The Veteran's medical conditions impacted his functioning to the point where employment or self-employment was no longer feasible.  

The counselor explained that the Veteran's bronchial asthma caused difficulty breathing, fatigue, and an inability to work outdoors and participate in moderate to physical activities.  The Veteran's left knee ligamentous laxity, metatarsalgia of the right foot (Morton's disease), and right lower leg and ankle disability, caused chronic pain, swelling, the need to wear a brace, difficulty walking and balancing, difficulty climbing stairs, frequent tripping, limited lifting and carrying, difficulty bending, and an inability to kneel, crawl, and walk on uneven ground. 

In April 2012, the Veteran's VA primary care physician stated that, due to his physical and neurological limitations, the Veteran was unemployable.

In October 2012, a VA examiner opined that the Veteran's service-connected disabilities would likely prevent him from securing and maintaining substantially gainful employment.  The examiner commented that the Veteran would be unable to do physical labor due to his ankle and knee problems and his severe knee pain would likely prevent even sedentary employment.

In June 2015, a VA examiner opined that the Veteran's asthma disability did not impact his ability to work.  The examiner did not provide reasons for his opinion.  A June 2015 VA knee and lower leg examination report notes recent diagnoses of right saphenous vein reflux and idiopathic or genetic peripheral neuropathy.

The evidence in favor of the Veteran's claim includes his report of leaving his last employment due to the service-connected asthma and leg disabilities, the January 2012 VRE memorandum, and the April and October 2012 medical opinions.  

There is evidence that the Veteran has significant non-service connected disabilities, but there is no clear medical opinion that the service-connected disabilities alone would permit him to work.  There is evidence that his use of a crutch and electric cart and increasing difficulty with ambulation has been due, at least in part, to the right foot, right leg and ankle fracture, and left knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU has been warranted since August 17, 2011


ORDER

Entitlement to a TDIU is granted from August 17, 2011.


REMAND

In August 2004, the Board directed a VA examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's hiatal hernia/gastroesophageal reflux disease (GERD), or erosive antral gastritis, was caused or chronically worsened by the use of ibuprofen used to relieve pain associated with his service-connected right foot, right leg and ankle fracture, and left knee (orthopedic) disabilities.  

A September 2009 VA examiner opined that the Veteran's erosive gastritis was less likely as not (less than 50/50 probability) caused by or a result of his nonsteroidal antiinflammatory drug (NSAID) ingestion for his orthopedic injuries.  The examiner's rationale was that the Veteran's GERD, erosive gastritis, and duodenitis, occurred 40 years after his service experience.  Unless there was a change in the amount and type of NSAID use in the 1990s as opposed in the 1950s, it was less likely than not related.  

An August 2012 VA examiner opined that the Veteran's hiatal hernia was not due to or a result of ibuprofen use to relieve pain associated with service-connected orthopedic disabilities.  She reasoned that there was no specific history of long term NSAID or aspirin use and no connection between NSAID use and hiatal hernia in the medical literature.  

Neither the September 2009 or August 2012 VA examiner addressed if the Veteran's gastrointestinal disability was aggravated by the service-connected orthopedic disabilities, including NSAID or aspirin use.

Moreover, an October 28, 2014 medical record shows that a VA gastroenterologist noted a history of erosive esophagitis and peptic ulcer disease, the latter "possibly" related to chronic aspirin use.  The Veteran also had chronic dyspepsia and GERD.

A new VA medical opinion is warranted.

The Veteran's dry eye disability is currently rated under Diagnostic Code 6066 that measures visual acuity.  38 C.F.R. § 4.79 (2015).  He contends that a separate compensable rating is warranted for his glandular tearing problem.  See September 2015 Board hearing transcript at pages 3-5.  A 20 percent rating could be assigned for bilateral disorders of the lacrimal apparatus under 38 C.F.R. § 4.79, Diagnostic Code 6025 (2015).

A February 2015 VA ophthalmology record shows the Veteran had meibomian gland dysfunction (MGD).  It is unclear if the MGD is caused by the service-connected dry eye disability.

A new examination is warranted to determine all manifestations of the service-connected dry eye disability.

The Veteran seeks a certificate of financial assistance to purchase an automobile or adaptive equipment.  His service-connected disabilities include left knee ligamentous laxity, residuals of a fracture of the right lower leg and ankle with osteochondritis desiccans of the right talus, metatarsalgia of the right foot, and dry eyes.  A medical opinion is needed as to whether he has loss or permanent loss of the use of one or both feet or hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees or hips.  38 C.F.R. § 3.808 (2015).

There are pertinent private treatment records that need to be obtained.  In March 2005, the Veteran submitted signed authorization for VA to obtain records of his medical treatment for dry eyes in 1990 by Dr. D. Ottman.  This was not done.

The Veteran receives regular private medical treatment.  A January 2015 VA primary care note indicates that he was seen at Kaiser when he was unable to obtain VA care.

The Veteran testified that he received relevant medical treatment at Kaiser for 25 years.  See Board hearing transcript at pages 31.  The record only includes March 2012 and June 2014 Kaiser Permanente records regarding his eye treatment.  The Veteran also testified that he was seen at the Mayo Clinic for his gastrointestinal disability.  Id. at 33.  

Efforts should be made to obtain these private medical records.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b),(c) (West 2014).

Prior to August 17, 2011, the Veteran's combined disability rating does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension  for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Recent records regarding the Veteran's treatment at the VA medical center (VAMC) in Sacramento and the Martinez Community Based Outpatient Clinic (CBOC), dated since March 2015, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment for the disabilities at issue at the VAMC in Sacramento and the Martinez CBOC since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. Obtain all medical records regarding the Veteran's treatment for an eye disability by Dr. D. Ottman, 660 Coyle Avenue, Suite 270, Carmichael, CA 95608.

3. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment at Kaiser for the disabilities at issue, and the Mayo Clinic for his gastrointestinal disabilities.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

4. After completing the development requested above, refer the Veteran's claim file with a copy of this Remand to a VA gastroenterologist, if possible, for an opinion as to whether gastrointestinal disabilities are related to service or service-connected left knee, right leg and ankle fracture, and right foot (orthopedic) disabilities, including NSAID or aspirin u se for them.  The physician should review the Veteran's claims file and this Remand and address the following:

a. Is any gastrointestinal disability, including hiatal hernia, antral gastropathy, GERD, duodenitis, peptic ulcer disease, or erosive esophagitis, shown since 2001, at least as likely as not caused by a disease or injury in active service, including the service-connected orthopedic disabilities, including aspirin or NSAID used for them? 

b. If not caused by the service-connected orthopedic disabilities, is(are) the gastrointestinal disability(ies), at least as likely as not, aggravated (made worse) by the service-connected orthopedic disabilities, including aspirin or NSAID used for them? 

c. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of gastrointestinal disability(ies) prior to aggravation?

d. All opinions and conclusions expressed must be supported by reasons in a report.

e. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

f. The absence of evidence of treatment for a gastrointestinal disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

h. If a clinical examination is recommended, this should be arranged.



5. Refer the Veteran's claims file and a copy of this Remand to a VA physician.  The physician should review the record, including the June 2015 VA examination reports, and address the following.

a. After identifying all current disability attributable to the service-connected left knee ligamentous laxity, residuals of a fracture of the right lower leg and ankle with osteochondritis desiccans of the right talus, metatarsalgia of the right foot, and dry eyes, the examiner should provide an opinion as to whether those residuals include ankylosis of one or both knees or hips, loss of use of the left or right lower extremity or permanent impairment of vision of both eyes.  The examiner should specifically consider whether the Veteran would be equally well served by an amputation at the site of election with prosthesis in place.

b. The examiner should provide reasons for this opinion.

c. If a clinical examination is recommended, this should be arranged.

6. Schedule the Veteran for a VA examination performed by an ophthalmologist, if possible, to determine the severity and all manifestations of his dry eye disability.  The claims file and a copy of this Remand should be reviewed by the examiner. The examiner should report all eye pathology related to the bilateral dry eye disability. 

a. Findings for the best corrected and uncorrected visual acuity should be reported.  

b. The examiner should identify each problem or disability identified as a symptom of, or secondary to, dry eye dysfunction. 

c. The examiner is asked to indicate whether the Veteran's bilateral meibomian gland dysfunction is proximately due to, or aggravated by, service-connected dry eye disability.

d. The physician should indicate if the Veteran has a disorder of the lacrimal gland/apparatus due to service-connected dry eye.

e. Reasons should be provided for all opinions offered.

7. The AOJ should refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU prior to August 17, 2011, under the provisions of 38 C.F.R. § 4.16(b).

8. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


